DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II (claims 10-20) and Species C (Figs. 1A-1D, claims 10-11, 14-18 and 20) in the reply filed on 10.27.2021 is acknowledged.  The traversal is on the ground(s) that there is no examination/search burden of all claims.  This is found persuasive since both inventions have been deemed allowable (see below) .
The election requirement of 9.3.2021 is withdrawn in its entirety and all claims are examined.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) wherein the resistance switching layer comprises a conductive filament confined region and an outer region surrounding the conductive filament confined region; an implantation control layer located on the resistance switching layer; a protective layer conformally covering the bottom electrode layer, the resistance switching layer and the implantation control layer, wherein the protective layer has a first opening; and a top electrode layer located on the implantation control layer, wherein a position of the top electrode layer corresponds to a position of the conductive filament confined region, a portion of the top electrode layer is filled into the first opening, and a top surface of the top electrode layer is higher than a top surface of the protective layer as recited within the context of the claim, and, (claim 10) forming a protective layer conformally covering the bottom .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100163819 A1 to Hwang discloses a bottom electrode (11) over a substrate (10), a variable resistive material layer (12) comprising an ion implantation region (12B) and an ion non-implantation region (12A), and, an upper electrode (13) formed thereon (Fig. 1C).
US 20120295398 A1 to Kurunczi et al. discloses a bottom electrode (20), a resistive material layer (30) with dopants (59) therein, and, a top electrode (40) formed thereon (Fig. 5).
US 8465996 B2 to Miller et al. discloses a semiconductor device layer (507) of a memory cell (Fig. 1) with ions implanted therein (Fig. 1).
Huang et al. discloses a bottom electrode (320), a data storage region (328), an ion reservoir region (332), a conformal top insulating layer (340), and, a via (346) in an opening of said conformal top insulating layer (Fig. 3).
None of the prior art of record discloses or suggest the claimed inventions of claims 1 and 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894